On Petition for Rehearing.
Per Curiam.
— A petition for rehearing suggests that the court overlooked the argument “that the proofs utterly failed to show a taking of the alleged stolen property ‘causa lucri' and that such ‘causa lucri’ was an essential element of larceny at common law,” and the court “has not decided whether ‘causa lucri’ was an element of larceny in this State,” etc. The point was not overlooked by the court. As appears by the opinion, the evidence shows the defendant gave away the beef .after he had killed the steer. This is sufficient evidence of “causa lucri” even if that were an' essential element of the crime of larceny in this State. 18 Am. & Eng. Ency. Law (2nd ed.) 504, et seq.; 25 Cyc. 52; Canton Nat. Bank v. American Bonding & Trust Co., 111 Md. 41, 73 Atl. Rep. 684, 18 Ann. Cas. 820; 17 R. C. L. 9; 2 Bishop’s New Grim. Law, Sec. 842 et seq.
Rehearing denied.
All concur.